 UPSHUR RURAL ELECTRIC COOPERATIVE CORPORATION207No proof was adduced by the General Counsel that the Union during 1952 or at any timefor that matter applied moneys as alleged in the complaint ii and thereafter requested theCompany to discharge employees for delinquency in duesThe proviso of Section8 (b) (1) (A) of the Actstates:... This subsection shall not impair the right of a labor organization to prescribe itsown rules with respect to the acquisition or retention of membership therein.Under the terms of the proviso the Unionhas the right to fine its members for not attendingunionmeetings and to go so far as to suspend them from membership for nonpayment offinesHowever, threatening employees with the loss of their employment if they fail or re-fuse to pay the fines where they continue to pay or tender the periodic dues is proscribedby the ActSee Namm'sInc , 102 NLRB 466.Standing alone the "Warning" to employees that no further dues would be accepted if theyfailed to pay fines or in lieu thereof present valid official meeting excuses is not a threatof loss of employment. Here, however, the "Warning" was followed by a letter, such as theone sent to Ward on November 30, 1952 When the documents are read together it is re-vealed that if an employee fails to pay fines, no further dues will be accepted from himthus resulting in a delinquency in dues, automatic suspension from union membership, and.. obliged to leave the job." Clearly, this spells out a threat of loss of employmentOther than the Union's letter to Ward, dated November 30, 1951, the General Counsel didnot adduce evidence that after that date the Union sent a similar letter either to Ward, or toany other employee. That date however, being more than 6 months prior to the filing of thecharge herein, the alleged unfair labor practice of violation of Section 8 (b) (1) (A) is barredby Section 10 (b) of the Act andIso find.CONCLUSIONS OF LAW1The operations of the Company, Bloomingdale's constitute and affect trade, traffic, andcommerce among the several States within the meaning of Section 2 (6) and (7) of the Act.2Distributive, Processing and Office Workers of America, Local 3, is a labor organiza-tion within the meaning of Section 2 (5) of the Act.3The Company has not engaged in unfair labor practices within the meaning of Section 8(a) (1) and(3) and the Union has not engaged in unfair labor practices within the meaning ofSection 8 (b) (1) (A) and (b) (2) of the Act.[Recommendations omitted from publication.]"It is noted that Ward never left any money with the Union in October and November1951 or early January 1952.UPSHUR RURAL ELECTRIC COOPERATIVE CORPORATIONandINTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, LOCAL UNION NO. 324, AFL. Case No. 16-CA-503. November 25, 1953DECISION AND ORDERUpon a charge filed by International Brotherhood of ElectricalWorkers, Local Union No. 324, AFL, herein called the Union,the General Counsel of the National Labor Relations Board,through the Regional Director for the Sixteenth Region (Fort107 NLRB No. 60. 2 08DECISIONSOF NATIONAL LABORRELATIONS BOARDWorth,Texas),issued a complaint dated February 18, 1953,against Upshur Rural Electric Cooperative Corporation, hereincalled the Respondent,alleging that the Respondent had engagedin and was engaging in certain unfair labor practices affectingcommerce within the meaning of Section 8 (a) (1) and (5) andSection 2(6) and(7) of the National Labor Relations Act, asamended(61 Stat. 136), herein called the Act.Copies of thecharge and complaint,together with the notice of hearing, wereduly served upon the parties.The Respondent duly filed itsanswer to the complaint wherein it denied the commission ofany unfair labor practices and affirmatively challenged thejurisdiction of the Board over its operations.Pursuant to notice,a hearing was held at Longview,Texas,on April 6 and 7,1953,before Reeves R. Hilton,the TrialExaminer duly designated by the Chief Trial Examiner. Allparties were represented by counsel and participated in thehearing. All parties were offered full opportunity to be heard,to examine and cross-examine witnesses,and to introduceevidence bearing on the issues.At the hearing,the Respondentmoved for a dismissal of the complaint,which motion wasdenied by the Trial Examiner.During the course of the hearing,theTrialExaminer made rulings on other motions and onobjections to the admission of evidence.On June 15, 1953,Trial Examiner Hilton issued his Inter-mediate Report herein,finding that the Respondent had engagedin and was engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom and takecertain affirmative remedial action.He also found that theRespondent had not engaged in certain other unfair laborpractices alleged in the complaint,and recommended dismissalof those allegations.Thereafter,the Respondent filed exceptionsto the Intermediate Report and a supporting brief.To the extent here material,theBoard has reviewed therulingsmade by the Trial Examiner at the hearing,and findsthat no prejudicial error was committed.The rulings are herebyaffirmed. The Board has considered the Intermediate Report,the Respondent's exceptions thereto and supporting brief, andthe entire record in the case, and is of the opinion that theassertion of jurisdiction over the Respondent's operations isnot warranted.The Respondent, whose principal place of business is locatedat Gilmer,Texas, is a nonprofit electric cooperative,charteredby the State of Texas and financed by the Rural ElectrificationAdministration.Itis engaged in the distribution of electricpower to approximately 8,000 members, all of whom residewithin the State of Texas.TheRespondent does not generate any electricity, butpurchases all its power, valued at approximately $54,900annually,from Southwestern Gas and Electric Company atconnecting points within the State.During 1951 and 1952, theRespondent also purchased miscellaneous supplies in anunspecified amount, most of which was received from suppliers MACK MANUFACTURING CORPORATION209within the State, including General Electric, WestinghouseElectric, and Graybar Companies. During this same period,all the Respondent's sales, valued in excess of $125,000 during1951, were made to its members, most of whom are local ruralconsumers.While the Board has heretofore asserted jurisdiction over theRespondent on the basis of commerce facts then before it,1 webelieve, upon consideration of the above-mentioned facts andthe entire record herein, that the Respondent's operations areessentially local in character and that, while not entirelyunrelated thereto, they do not have a sufficient impact uponinterstate commerce to warrant the exercise of jurisdiction. 2Accordingly, we find that it will not effectuate the policies ofthe Act toassert jurisdiction in the instant proceeding, and weshall therefore dismiss the complaint in its entirety. 3[The Board dismissed the complaint.]1Case No. 16-RC-810. (Not reported in printed volumes of Board Decisions.)2 Inter- County Rural Electric Cooperative Corporation. 106 NLRB 1316; Coles- MoultrieElectric Cooperative, 107 NLRB No. 18.3Member Murdock disagrees with the dismissal on jurisdictional grounds for the reasonsstated in his dissent in the Inter-County Rural Electric Cooperative case but, consideringhimself bound by the majority decision therein, has signed this opinion.MACK MANUFACTURING CORPORATIONandINTERNA-TIONAL UNION, UNITED PLANT GUARD WORKERS OFAMERICAMACK MANUFACTURING CORPORATIONandAMALGAM-ATED PLANT GUARDS, LOCAL 504, AFFILIATED WITHINTERNATIONAL UNION, UNITED PLANT GUARD WORK-ERS OF AMERICA,Petitioner.Cases Nos.4-CA-854 and4-RC-1665.1 November25, 1953DECISION AND ORDEROn August 10, 1953, Trial Examiner Sidney Lindner issuedhis Intermediate Report in the complaint proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease anddesist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondent filed exceptions to the IntermediateReport and a supporting brief.1In the representation case,involving the same categories of employees concerned in thecomplaint case,a Decision and Direction of Election issued on October17, 1952 (not reportedin printed volumes of Board Decisions)and a certification on November 6, 1952.The repre-sentation case was incorporated by reference in the complaint proceeding.It is herewithfurther consolidated for purposes of supplemental decision and order.107 NLRB No. 59.